Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 104 and 106-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 104, line 13, “a connection interface of a cantilevered structure” is a vague and indefinite as it appears to refer to the same element on line 7, “a connection interface of a cantilever bracket”. Such double inclusion of the same element makes the claim vague and indefinite.  Additionally, claim 104, line 9, “the back side” lacks proper antecedent basis.  Claims 106-115 are also rejected due to its dependency on rejected claim 104.  Additionally, regarding claim 113, “a back side” on line 2 is vague and indefinite as to whether it is referring to the same “back side” on line 9 of claim 104 from which claim 113 depends.  Same vagueness is found in claims 114 and 115, line 2 regarding “a back side”.  
Claim Rejections - 35 USC § 102
Claims 104, 107, and 111-115 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strassle et al (US Patent no. 9476441).  Strassle discloses a standard .

    PNG
    media_image1.png
    786
    1064
    media_image1.png
    Greyscale


Regarding claim 107, Strassle discloses wherein the column of slots (14 and 15) form a plurality of connection points (346, Figures 7-9) at predetermined intervals.  

           Regarding claims 112, Strassle discloses further comprising a plurality of mounting points (support edge 319 and pin/tab 346 in slots 14 and 15 are provided on the back side as well, figures 1 and 7) rearward of the front wall at fixed, predetermined intervals along the central axis of the of the standard, each mounting point comprising a transverse edge (319 and 346, figure 9).
Regarding claim 113, the standard of claim 112, Strassle discloses wherein each of the plurality of mounting points comprises at least one tab (346, figure 9) that at least partially extends across a back side of the standard, and wherein the at least one tab (346) is comprised of the transverse edge.  
Regarding claim 114, the standard of claim 112, wherein each of the plurality of mounting points comprises at least one pin (346, figure 9) extending at least part way across a back side of the standard, and wherein the at least one pin (346) is comprised of the transverse edge.  
Regarding claim 115, the standard of claim 112, wherein the standard has a back side (see illustration above) comprised of: a back wall extending at least part way across the back side of the standard; and a plurality of openings (slots 14 and 15 are provided on the back side in the illustration above) located at each of the plurality of mounting points (346), each of the plurality of openings being defined at least partially by an edge (318, 319, figure 9) of the back wall; and 7Application No.: 16/759,727Docket No.: ELFA-P026WO-US wherein transverse edge for each .

Claim Rejections - 35 USC § 103


Claims 106 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Strassle et al (US Patent no. 9476441) in view of Asano et al (US Patent no. 5377851).  Strassle discloses a standard comprising all the claimed features of applicant’s invention.  Strassle shows the groove being in front of the column of slots and at least two grooves on the front wall; and the at least two grooves being defined by the plurality of raised portions (See illustration below).   However, Strassle does not disclose wherein the column of slots is one of at least two columns of slots formed on the front wall of the standard.  Asano teaches a standard (2) with a front all (21) with two columns of slots to mount two cantilever structures (6).  It would have been obvious to one of ordinary skilled in the art to have provided each of the grooves of Strassle with a column of slots for mounting plurality of cantilever structures as taught by Asano.
Regarding claim 108, in the combination of Strassle and Asanao above,  Strassle discloses the additional groove provided with raised portions each having slanted inner surface (see illustration below). 


    PNG
    media_image2.png
    698
    900
    media_image2.png
    Greyscale


Claims 109 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Strassle et al (US Patent no. 9476441) in view of Hasselqvist (US Patent no. 4069638),  Strassle discloses a standard comprising all the claimed features of applicant’s invention except for the front wall and raised portions or the standard are made of single sheet of folded metal.    Hasselqvist teaches a standard with front wall and rails portions (figures 8, 21, and 24) made of single sheet of folded metal. It would have been obvious to one of ordinary skilled in the art to have made the standard of Strassle with its front wall and raised portions from a single sheet of folded metal as taught to be desirable by Hasselqvist as such material are old and well-known in the art. 
s 1, 2, 4, 6-10, 12, 32, 33, 47, 49, 104, 107-113, and 115  are rejected under 35 U.S.C. 103 as being unpatentable over Ferdinand et al (US Patent no. 3,765,344) in view of Strassle et al (US Patent no. 9476441) and Kim (US Publication no. 2005/0160691). Ferdinand discloses a standard for mounting vertically in a wall-mounted storage system (figure 1), the standard being elongated along a central axis and, relative to its length, narrow along two other axes that are mutually orthogonal to the central axis and each other; wherein the standard comprises a front wall (38, figures 2 and 4); a column of slots (28, figure 2) formed on the front wall; and a plurality of raised portions (34 and 36, figure 2 and 8) extending from the front wall, wherein two of the plurality of raised portions are positioned on opposite sides of the column of slots (28, figure 8) to define between them a front groove (between 36 and 36, figure 8)  with an opening (figure 8) aligned with the column of slots for permitting insertion of a connection (20) with any of the slots while partially obscuring the column of slots; and two side walls (30, 32, figure 4) depending from the front wall;  wherein the column of slots (28) form a plurality of connection points at predetermined intervals.  
However, Ferdinand does not discloses wherein the front groove is narrower at its opening than at the front wall  and  mounting points rearward of the front wall comprising transverse edge and wherein the back side is further comprised of: a back wall extending at least part way across the back side of the standard; and a plurality of openings located at each of the plurality of mounting points, each of the plurality of openings being defined at least partially by an edge of the back wall; and wherein transverse edge for each of the plurality of mounting points is comprised of the edge of the back wall that at least partially defines the opening located at the mounting point.

Kim discloses a standard (120, figure 11) for mounting vertically in a wall-mounted storage system and connecting with cantilevered brackets (10, 10-1) that support storage and components of the system, the standard being elongated along a central axis, the standard comprising: a back side (121) adapted for engaging a wall; a front comprising a front wall (120, figure 11), on which is formed a plurality of bracket connection points (122) arranged along its length for connecting cantilevered brackets (10-15, fig. 11) to the standard; and a plurality of mounting points (121, figure 11) along the back side positioned at fixed, predetermined intervals along the length of the of the standard, each mounting point comprising a transverse edge (edge of opening of 121); wherein the back side comprises a back wall (121) and the transverse edge is formed by an edge of an opening (121, figure 11) formed in the back wall; wherein the back is further comprised of: a back wall (121) extending at least part way across the back side of the standard; and a plurality of openings (121, figure 11) located at each of the plurality of mounting points, each of the plurality of openings being defined at least partially by an edge of the back wall; and wherein the transverse edge for each of the plurality of mounting points is comprised of the edge of the back wall that at least partially defines the opening located at the mounting point.  

Additionally, regarding claims 2 and 115, in the combination of Ferdinand, Strassle, and Kim, Kim discloses wherein the back side comprises a back wall (121) and the transverse edge is formed by an edge of an opening (121, figure 11) formed in the back wall.  
Additionally, regarding claim 4, in the combination of Ferdinand, Strassle, and Kim,  Kim discloses wherein the back is further comprised of: a back wall (121) extending at least part way across the back side of the standard; and a plurality of openings (121, figure 11) located at each of the plurality of mounting points, each of the plurality of openings being defined at least partially by an edge of the back wall; and wherein the transverse edge for each of the plurality of mounting points is comprised of the edge of the back wall that at least partially defines the opening located at the mounting point.  
Additionally, regarding claim 32, in the combination of Ferdinand, Strassle, and Kim, Kim teaches a method of installing a wall-mounted storage system, comprising: arranging a plurality of cleats (111, figure 11)  in vertical columns and horizontal rows on wall (100, figure 11), with each column having at least two of the plurality of cleats (111) and each row having at least two of the plurality of cleats (111); and hanging at least two vertical standards (there are two standards 120 shown in figure 11) on the plurality 
Additionally, regarding claim 33, in the combination of Ferdinand, Strassle, and Kim, Kim discloses wherein, each of the plurality of cleats (111, figure 11) has a predetermined width narrower than of each of the plurality of standards (120).  
Additionally, regarding claim 47, in the combination of Ferdinand, Strassle, and Kim, Kim discloses wherein each of the plurality of mounting points (121, figure 11) of at least one of the plurality of standards comprises at least one tab (see illustration below) that a least partially extends across the back of the standard, and wherein the at least one tab is comprised of the transverse edge.  

    PNG
    media_image3.png
    733
    1040
    media_image3.png
    Greyscale

Additionally, regarding claim 49, in the combination of Ferdinand, Strassle, and Kim, Kim discloses wherein the back of each of the plurality of standards is further comprised of: a back wall  (where 121 is located, figure 11) extending the length of standard and at least part way across the back; and a plurality of openings (121, figure 11) located each of the plurality of mounting points, which is defined at least partially by an edge of the back wall, each of the plurality of openings (121, figure 11) have a width greater than the width of each of the plurality of cleats (111); and wherein transverse edge (see illustration above) for each of the plurality of mounting points is comprised of the edge of the back wall that at least partially defines the opening (121) located at the mounting point.  
 
Additionally, regarding claims 12 and 111,  in the Ferdinand, Strassle, and Kim combination, Strassle teaches at least one side groove (see illustration above) into which one side end of a decorative panel extending between adjacent standards may be inserted (figure 1). It would have been obvious to one of ordinary skilled in the art to have modify the stand of Ferdinand such that side groove is provided for insertion of additional panel as taught to be desirable by Strassle. 
Claims 3, 48, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdinand et al (US Patent no. 3,765,344) in view of Strassle et al (US Patent no. 9476441) and Kim (US Publication no. 2005/0160691) as applied to claims 1, 32, and 104, and 112 above, and further in view of Gallix (US Patent no. 4,816,205). Ferdinand, Strassle and Kim combined discloses comprising all the claimed features of applicant’s invention except for wherein each of the plurality of mounting points comprises at least one pin extending at least part way across the back of the standard, and wherein the at least one pin is comprised of the transverse edge.  
Gallix teaches in a vertical standard comprising plurality of mounting points (21) rearward wherein each of the plurality of mounting points comprises at least one pin (21) extending at least part way across the back of the standard, and wherein the at .
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdinand et al (US Patent no. 3,765,344) in view of Strassle et al (US Patent no. 9476441) and Kim (US Publication no. 2005/0160691) as applied to claim 104 above, and further in view of Asano et al (US Patent no. 5377851).  Ferdinand, Strassle, and Kim combined discloses a standard comprising all the claimed features of applicant’s invention.  In addition, Strassle teaches the groove being in front of the column of slots and at least two grooves on the front wall; and the at least two grooves being defined by the plurality of raised portions (See illustration below).   However, Ferdinand, Strassle, and Kim combined does not disclose wherein the column of slots is one of at least two columns of slots formed on the front wall of the standard.  Asano teaches a standard (2) with a front all (21) with two columns of slots to mount two cantilever structures (6).  It would have been obvious to one of ordinary skilled in the art to have provided each of the grooves of Ferdinand, Strassle, and Kim combined with a column of slots for mounting plurality of cantilever structures as taught by Asano.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant’s argues that as the claims has been amended, Ferdinand, Kim, Carroll, Jr. does not meet the current claim limitation  “because neither of them disclose in combination with the other elements: a standard with a column of slots, with each slot comprising an opening for receiving a rearwardly extending hook of a connection interface of a cantilevered bracket to be inserted and an edge for cooperating with hook to retain the cantilevered bracket; side walls that space a front wall from the back; and a front groove formed between two raised portions that has a width narrower at its opening than at the front wall.”  In the current rejection of Ferdinand, in view of Strassle, and Kim,  Strassle does not teach a standard for cantilever structure wherein a front groove formed between two raised portions that has a width narrower at its opening than at the front wall as illustrated above.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate standards for mounting cantilever brackets of interests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc